Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the threshold voltage of the driving transistor is calculated by the following expression, Vth = Vdata1 - Vdata2 * √(ΔV1/ΔV2) / 1 - √(ΔV1/ΔV2) wherein Vdata1 is the data voltage applied at the first time, Vdata2 is the data voltage applied at the second time, and ∆V1 and ∆V2 are sensing voltages charged by a sensing circuit of characteristic value at the same time interval at the first time and the second time, respectively.”

Claims 2-7 are dependent upon claim 1 and are allowed for the reason mentioned above in claim 1.

Claim 9 is allowed for similar reason as mentioned above in claim 1.  

Claims 10-13 are dependent upon claim 9 and are allowed for the reason mentioned above in claim 9.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691